8. Organisation of the working time of persons performing mobile road transport activities (
- Before the vote:
Mr President, in order not to interrupt the flow of the vote once you start, I would like to inform the House that the Socialist Group is withdrawing the third part of Amendment 62, that is the part concerning points b and c of Article 2(1).
Mr President, honourable Members, the Commission takes note of the position expressed today by the European Parliament and, in view of the commitments made before this House, the Commission will draw the most appropriate conclusions from today's negative vote, also taking into account the Council's position.
The Commission will consider the best way to achieve the required result, in other words to guarantee the social protection of workers while at the same time avoiding an increase in administrative burdens in the road transport sector.